DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication 2012/0211892) in view of Chang et al. (U.S. Publication No. 2019/0148264), further in view of Tan et al. (U.S. Publication No. 2015/0228506)
Regarding claim 1, Kim teaches a method of fabricating a semiconductor device, the method comprising:
providing a carrier substrate (Fig. 4a, carrier 136), the carrier substrate including a conductive layer (Fig. 4d, seed layer 146);
placing a semiconductor die (124) on the carrier substrate (Fig. 4a);
forming an insulating layer (Fig. 4e, encapsulant 148) to cover the semiconductor die on the carrier substrate (Fig. 4e);
forming a via hole (Fig. 4f, holes 152) to penetrate the insulating layer at a side of the semiconductor die (Fig. 4f) and to expose the conductive layer of the carrier substrate (Fig. 4f);
performing a plating process (paragraph [0049]) in which the conductive layer of the carrier substrate is used as a seed to form a via (Fig. 4g, via 156) filling the via hole;
forming a first redistribution layer (Fig. 4i, RDL 158/160) on a first surface of the semiconductor die and a first surface of the insulating layer (Fig. 4i);
removing the carrier substrate (Fig. 4j).
Kim teaches connecting the bottom surface to external devices, but does not specifically teach the carrier has a planar surface and the conductive layer is extended across the planar top surface, and the insulating layer covers the conductive layer; forming a second redistribution layer on a second surface of the semiconductor die and the insulating layer, the first surface and the second surface being located opposite each other.
However, Chang teaches a similar device in which a conductive layer (104) is formed over a planar layer (see Fig. 1), and covered by the insulating layer (covered by insulating layer 134, Fig. 6); first RDL (Fig. 9, RDL 901) is formed on a first side of the device, opposite the carrier, and a second RDL (Fig. 9, 902), is formed on the carrier side of the device after removing the carrier.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the package could have had top and bottom RDLs because this allows for fine pitch connections to both sides, allowing more package stacking options, it would have further been obvious that a planar surface and conductive layer could have replaced by recessed surface and conductive layer of Kim because this simplifies the manufacturing process by not requiring an extra recess etching step, which and patterned seed, which requires greater control and precision.  Furthermore, the addition of the backside RDL in the package of Chang removes the need for exposed vias taught by Kim, and therefore removes the need for a recessed carrier via fill, while still allowing outside connections, and in fact allowing better outside connections because the RDL can be adjusted as necessary based on the desired connection.
Kim in view of Chang fails to teach a second surface of the semiconductor die, which includes a plurality of die pads, faces the conductive layer of the carrier substrate.  However, Tan teaches a similar packaging method in which a conductive layer (Tan Fig. 5A, conductive layer 514) is formed over a planar carrier (Tan carrier 510), and the chip is placed pad side against the conductive layer (Tan Fig. 5E, chip 520 having pads connected to bumps 516).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the package could have been formed with the chip facing the conductive layer of Kim in view of Chang because Tan teaches that this allows the conductive layer to be used as a seed for both connecting the RDL to the chip (see Tan Fig. 5A-E) and for forming the RDL layers (see Tan Fig. 5G-L), which would reduce the number of manufacturing steps required, as well as reducing the thickness of the package.

Regarding claim 4, Kim in view of Chang and Tan teaches the method of claim 1, wherein the plating process utilizes a power that is applied to the conductive layer of the carrier substrate (see Kim paragraph [0049], electroplating).

Regarding claim 6, Kim in view of Chang and Tan teaches the method of claim 1, wherein the via hole extends into the carrier substrate (see Tan Fig. 3B, combination requires that the “carrier substrate” includes layer 316 for connection of the chip to the conductive layer 314, and therefore the pillars, which are also connected to the conductive layer 314 under the combination, would extend into the layer 316).

Regarding claim 7, Kim in view of Chang and Tan teaches the method of claim 6, wherein a bottom surface of the via protrudes beyond the second surface of the insulating layer (see Tan Fig. 3B, combination requires that the “carrier substrate” includes layer 316 for connection of the chip to the conductive layer 314, and therefore the pillars, which are also connected to the conductive layer 314 under the combination, would extend into the layer 316).

Regarding claim 12, Kim in view of Chang and Tan teaches the method of claim 1, wherein the second surface of the semiconductor die is an active surface (see Tan Fig. 5E), and
the plurality of die pads of the semiconductor die are electrically connected to the second redistribution layer (see Tan Fig. 5L).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chang and Tan, further in view of Funaya et al. (U.S. Publication No. 2010/0103634)
Regarding claim 2, Kim in view of Chang teaches the method of claim 1, but does not teach further comprising:
forming, before performing the plating process, a seed layer that covers a bottom surface and an inner lateral surface of the via hole.
However, Funaya teaches that a package having a conductive pillar (Funaya Fig. 5, pillar 74), formed in an encapsulant (Funaya Fig. 5, encapsulant 81) over a planar conductive layer (wiring layer 41) has a seed (see Funaya Fig. 5, seed 57) formed on the bottom and sidewalls of the pillar through-hole before plating the pillar (see Funaya Fig. 5, paragraph [0074])).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a seed layer could have been used on the bottom and sides of the through holes because Funaya teaches that the seed layer improves adhesion between the pillar and adjacent dielectric, and the pillars and underlying conductive layer (see Funaya paragraph [0060]).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chang, further in view of Yu et al. (U.S. Publication No. 2016/0163578)(“Yu2”)
Regarding claim 9, Kim in view of Chang teaches the method of claim 1, but does not specifically teach the details of how the second RDL is made.  
However, Yu teaches another package having an RDL, wherein forming the redistribution layer includes:
forming a dielectric layer (62) on the second surface of the semiconductor die and the second surface of the insulating layer (Fig. 11);
forming a pattern hole (paragraph [0027]) to penetrate the dielectric layer and to expose a bottom surface of the via (paragraph [0027], Fig. 11);
forming a seed pattern in the via hole to contact the bottom surface of the via (paragraph [0028]);
and forming a redistribution pattern on the seed pattern (paragraph [0028]).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the RDL could have been formed using the method of Yu2 because it is an extremely common method of forming an RDL, and would have been simple substitution of one method for another known method with predictable results.

Regarding claim 11, Kim in view of Chang and Yu2 teaches the method of claim 9, wherein, at an interface between the via and the seed pattern, a width of the via is greater than a width of the seed pattern (see Yu Fig. 11, patterned dielectric has opening smaller than the via width, and therefore the seed pattern is also inherently a smaller width).


Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but is moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument


Allowable Subject Matter
Claims 3, 5, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art, alone or in combination does not teach wherein the first part of the seed layer is removed simultaneously when the carrier substrate is removed.  Tan teaches against the removal of the bottom of the seed layer because the conductive layer (Tan Fig. 5E-F, conductive layer 514) must remain when the carrier is removed to be able to form the RDL

Regarding claim 5, Kim in view of Chang teaches the method of claim 1, wherein a bottom surface of the via is exposed after the carrier substrate is removed. Tan teaches against the exposure of the via because the conductive layer (Tan Fig. 5E-F, conductive layer 514) must remain when the carrier is removed to be able to form the RDL.

Regarding claim 13, the prior art, alone or in combination, fails to teach or suggest wherein the carrier substrate includes a dam on a top surface of the carrier substrate, prior to removing the carrier substrate, the carrier substrate surrounds the die pads below the semiconductor die, bottom surfaces of the die pads are at a level the same as a level of a bottom surface of the insulating layer, and
during forming the second redistribution layer, a dielectric layer of the second redistribution layer fills a space between the insulating layer and the die pads.

Regarding claim 16, the prior art, alone or in combination, fails to teach or suggest wherein the seed layer is in contact with the conductive layer of the carrier substrate, and forming the via includes performing a plating process in which the conductive layer and the seed layer are used as a seed.

Claims 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 14-18 and 20, the prior art, alone or in combination, fails to teach or suggest wherein removing the carrier substrate includes removing a portion of the seed layer simultaneously when the carrier substrate is removed.  Tan teaches against the removal of the bottom of the seed layer because the conductive layer (Tan Fig. 5E-F, conductive layer 514) must remain when the carrier is removed to be able to form the RDL
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816

/SELIM U AHMED/               Primary Examiner, Art Unit 2896